RECORD IMPOUNDED

                  NOT FOR PUBLICATION WITHOUT THE
                 APPROVAL OF THE APPELLATE DIVISION

                                SUPERIOR COURT OF NEW JERSEY
                                APPELLATE DIVISION
                                DOCKET NO. A-0413-18T4


S.H. and L.H.,
                                 APPROVED FOR PUBLICATION
      Plaintiffs-Appellants,
                                      November 12, 2020
                                    APPELLATE DIVISION
v.

K & H TRANSPORT, INC., K & H
TRANSPORT, LLC, ORANGE
BOARD OF EDUCATION,
SUSSEX COUNTY REGIONAL
TRANSPORTATION COOPERATIVE,

      Defendants-Respondents,

and

PALISADES LEARNING CENTER,
INC., a/k/a PALISADES ACADEMY,
PALISADES REGIONAL ACADEMY,
PALISADES REGIONAL SCHOOL
and/or PALISADES REGIONAL,

     Defendants.
_________________________________

CITY OF ORANGE TOWNSHIP
BOARD OF EDUCATION,

      Third-Party Plaintiff,

v.
SUSSEX COUNTY REGIONAL
TRANSPORTATION COOPERATIVE,

     Third-Party Defendant.
_________________________________

            Argued September 17, 2019 - Decided November 12, 2020

            Before Judges Fisher, Accurso and Gilson.

            On appeal from the Superior Court of New Jersey,
            Law Division, Essex County, Docket No. L-2169-16.

            Stephanie M. Lockspeiser argued the cause for
            appellants (Stark & Stark, P.C., attorneys; Stephanie
            M. Lockspeiser, on the briefs).

            Neal A. Thakkar argued the cause for respondents
            (Sweeney & Sheehan, P.C., attorneys; F. Herbert
            Owens, III, on the brief).

      The opinion of the court was delivered by

ACCURSO, J.A.D.

      Plaintiff S.H. (Stephanie), a seventeen-year-old special needs student at

the time of these events, and her mother L.H. (Mrs. H.), 1 appeal from a



1
   These names are fictitious. Were this case filed in the Criminal Division or
the Family Part, we would employ initials for Stephanie and her mother, as the
trial court has in the caption we adopt, to protect Stephanie's identity as the
minor victim of an alleged sexual assault. See R. 1:38-3(c)(12) (shielding
names of alleged victims of sexual assault in criminal and municipal court
cases); R. 1:38-3(d)(10) (same shield in Family Part matters). We do so in this


                                                                    A-0413-18T4

                                    2
summary judgment dismissing their complaint against defendants Palisades

Regional Academy, Orange Board of Education, Sussex County Regional

Transportation Cooperative and K&H Transport Inc., the bus company that

ferried Stephanie to and from school. 2 The trial judge determined the bus

company owed no duty to plaintiffs "to protect against the alleged injury" —

sexual assault — and that no reasonable person could find the bus company's

actions caused plaintiff's injury. We disagree, and reverse.

      We recite the facts in a light most favorable to plaintiffs, Brill v.

Guardian Life Ins. Co. of Am., 142 N.J. 520, 536 (1995), giving them "the

benefit of the most favorable evidence and most favorable inferences drawn

from that evidence," Estate of Narleski v. Gomes, __ N.J. __, __ (2020) (slip

op. at 6) (quoting Gormley v. Wood-El, 218 N.J. 72, 86 (2014)). The month



(continued)
civil action as the compelling interest in protecting Stephanie's identity is the
same.
2
   Although counsel for defendants K & H Transport, Inc. and K & H
Transport LLC substituted as counsel for defendants Orange Board of
Education, and Sussex County Regional Transportation Cooperative in the trial
court and obtained summary judgment on behalf of each, its brief on appeal is
filed only on behalf of the bus company defendants. Plaintiffs amended their
notice of appeal to include Palisades, but did not appeal from the February 2,
2018 summary judgment order in its favor, and Palisades has not participated
in this appeal.


                                                                     A-0413-18T4

                                      3
before these events, defendant Orange Board of Education conducted a

triennial special education re-evaluation and social assessment of Stephanie,

then seventeen-years-old and attending the eleventh grade at Palisades

Academy, an out-of-district, State-approved school for students with

disabilities. Stephanie was deemed eligible for continued special education

due to a learning disability and social and communication deficits. Plaintiffs'

expert reported that the re-evaluation and assessment scored Stephanie in the

low range for general adaptive functioning, as well as communication and

socialization skills. The evaluation also noted concerns by Mrs. H. that

Stephanie was very trusting, lacked the ability to express her feelings and

could be taken advantage of by people. Plaintiffs contend that Stephanie

functions like a sixth or seventh grader. Reports in the appendices note

Stephanie has been diagnosed with cerebral palsy and has a full-scale IQ of 77.

Transportation to and from Palisades was part of Stephanie's Individualized

Education Program (IEP).

      On April 2, 2014, Stephanie got into a fight with a boy at school that

upset her. When she got in the van that was to take her home, her regular

driver claimed Stephanie told her she'd been in a fight and gotten suspended,

and she didn't want to go home. Stephanie made a call on a cell phone, and the


                                                                  A-0413-18T4

                                    4
driver overheard her say to the person she was speaking to, "wait for me, don't

go, don't leave." When she got off the phone, Stephanie told the driver she had

been speaking to her mother, who said it was okay that the driver drop her off

at a cemetery near her apartment. 3 The driver testified at her deposition that

she knew the children she drove were special needs students and had been

warned by the owner of the bus company to be careful "because they look like

normal children, but they have problems specific to them." The driver claimed

she didn't "exactly know" what Stephanie's challenges were but had been told

by the owner when she began driving Stephanie that "she was a special needs

girl, that I would have to be very careful with her, very cautious."

      Although the driver had Mrs. H.'s phone number, she did not call her to

confirm what Stephanie had said, that she could drop Stephanie somewhere

other than her home. The driver instead dropped Stephanie at the cemetery at

about 2:45 p.m. and sent a text message to Mrs. H. to report she had done so.



3
  At her deposition, the driver testified that was not the first time Stephanie
had asked to be let off at the cemetery. According to the driver, Stephanie had
once previously told her she'd been in a fight at school and asked to be
dropped off in front of the cemetery. On that occasion, the driver had
telephoned the owner of the bus company, who "told [the driver], don't leave
her there." After speaking to the owner, the driver dropped Stephanie at home.



                                                                   A-0413-18T4

                                     5
She asked Mrs. H. to let her know if Stephanie wouldn't be at school the

following day.

      Stephanie had not called her mother. Instead, she'd borrowed a phone

from the other student in the van and called a boy whose number she had

written in a notebook, Stefon, to "meet up."4 Stefon told her to meet him at

Colgate Park, a fifteen-minute walk from her home. Stefon met her in the

park, and the two walked to his house. A short while later, they left Stefon's

and walked to the home of Stefon's friend, Najee.

      When Mrs. H. picked up the bus driver's text shortly before 3:00 p.m.,

she called the driver. The driver told her about Stephanie using the other

student's phone. Mrs. H.'s fiancé called the police to report Stephanie missing ,

and Mrs. H. dialed the numbers of friends of Stephanie's Mrs. H. found in

Stephanie's room. Mrs. H. eventually got the name and number for the boy in

the van. Mrs. H. called him to find the number her daughter had dialed when


4
   Although defendants refer to Stefon as Stephanie's "friend," she testified at
her deposition only that she "had seen his face before." Stefon's phone number
was one of four or five Stephanie had written in a notebook. She claimed they
had "never talked," but she had seen him in the halls at a school she used to
attend and said hi to him the year before in the company of others. She
initially couldn't remember where she had gotten his number, but later recalled
it was from a friend of her sister's. When asked why she chose to call Stefon,
Stephanie replied,"[t]hat's the only person I knew around."


                                                                  A-0413-18T4

                                    6
she borrowed his phone. Calling that number, she reached Stefon, whom sh e

did not know. Stefon denied knowing Stephanie to Mrs. H., but afterwards

told Stephanie her mother was looking for her, and that she should go home.

      Stephanie left, but did not go home. After Stefon told her she should go

home, Stephanie borrowed the phone of one of the other boys and called

Khalil, a boy she knew from eighth grade but hadn't spoken to in some time, to

see if he would come get her, because she "didn't want to walk anywhere I

didn't know or [with] people I didn't know." Khalil was at work, however.

Explaining later that she "was still mad at the whole school thing" and "wanted

to clear [her] mind out and just walk anywhere," she started walking to

Montclair. A car of three young men, one of whom she recognized as familiar

from a school she used to attend, stopped, and the one she recognized, Abdul,

asked where she was going. She said she didn't know, she was just walking.

He asked if she wanted to go with them, and she got in their car.

      The youths took her to Presley's house, where they went into the

basement. Stephanie had consensual sex in a closet with Abdul. She was then

sexually assaulted by Presley as well as one of the boys from the car. The

youths then took out their cell phones and took pictures of Stephanie naked.

She said she was confused, saw the flashes and asked if they were recording


                                                                    A-0413-18T4

                                    7
her. They told her they weren't recording, they were just trying to see her

better. Stephanie said she told them not to do that.

      Police by then had responded to Mrs. H.'s home. They followed her and

her fiancé to Colgate Park, where friends of one of Stephanie's sisters reported

seeing Stephanie with a boy. They found Stefon, and police interviewed him.

Mrs. H. and her family canvassed the area, passing out flyers with Stephanie's

picture. Police issued an Amber alert.

      Stephanie left Presley's house with the boys before dark. The group

drove to Steve's house, where Stephanie was serially raped by Abdul, Pressley,

Steve and Steve's uncle. She stayed the night at Steve's house. The next

morning, Steve had her stay in his car at school when he went to class. He

came out to the car around noon, and the two drove off. Stephanie claimed

Steve showed her a picture "that [she] was being looked for" on his phone, and

"[h]e got kinda scared." Steve eventually pulled the car over someplace in a

downtown-like area and told Stephanie to get out. Stephanie got out and "just

started walking." She didn't know where she was.

      Happening on a bus stop, Stephanie got some change from a stranger and

got on a bus. She got off in Irvington in front of a thrift store. She told the

elderly owner "that I'm being — like I'm not home right now." Stephanie said


                                                                    A-0413-18T4

                                     8
she didn't think the owner understood what she was saying, and told her he

would call his daughter to come over and talk to her. The owner's daughter

recognized Stephanie from the Amber alert and called the police. The police

and Mrs. H.'s fiancé responded to the thrift store, and Mrs. H. met Stephanie at

the police station. Stephanie did not immediately reveal the extent of her

assaults, not telling anyone of the events at Steve's house. Although the police

investigated, no charges were brought.

      Plaintiffs submitted the report of an expert in educating and supervising

special education students in opposition to the motion. The expert opined that

the bus company was responsible to develop and implement policies and

procedures, including the training and supervision of its drivers, to ensure the

health and safety of the students it was responsible for transporting to and from

school, and that it breached that duty by dropping Stephanie off at a location

not assigned or approved by her school district or defendant Sussex County

Regional Transportation Cooperative, which hired the bus company to

transport Stephanie to school.

      The expert also opined that defendant Orange Board of Education,

Stephanie's resident school district, which was responsible for her safe

transportation to and from school in accordance with the administrative code,


                                                                   A-0413-18T4

                                     9
breached the standard of care by failing to provide specific information or

training, as per its own policies and New Jersey regulations, regarding

Stephanie's needs and disabilities, recognizing that she was a vulnerable

student with a disability and an IEP, who "required a higher level of care and

supervision based upon her disability and deficits in the areas of

communication and social skill development." The expert opined that the

Board had a responsibility to ensure defendant Sussex Regional, a coordinated

transportation services agency, to which it delegated the provision of

Stephanie's transportation, and defendant bus company were provided specific

information about Stephanie's disability, and that the bus company was

responsible for properly training and supervising its drivers with that

information in mind, which it failed to do. The expert also opined that

notwithstanding that dereliction, the bus company was aware it was

transporting disabled students, and failed to ensure its driver was aware that

dropping off students with disabilities at unapproved locations was prohibited

"and would foreseeably place students at risk of harm."

      In urging its entitlement to summary judgment, the bus company argued

plaintiff's allegations of rape "strain credulity" and her "voluntary sexual

promiscuity" was not foreseeable, and thus there was no duty on the part of the


                                                                     A-0413-18T4

                                    10
bus company to guard against her alleged injuries. It also argued that

Stephanie "was not restricted because of any abnormal behavior." It noted that

she was permitted to leave school at lunch, going to KFC or Papa John's . She

walked to the park by herself, and she went to the mall and had keys to her

apartment because "no one was at home when she arrived home from school."

The bus company particularly emphasized that latter fact, because it insisted it

showed that Stephanie would have gone to meet Stefon even if the bus driver

would have insisted on dropping Stephanie at her home.

      Indeed, when the bus company's counsel asked Stephanie at her

deposition "if the bus driver had dropped you at home, would you still have

been able to meet Stefon," she answered yes. Finally, the bus company argued

that the driver dropping Stephanie two blocks 5 from her home was not the


5
  Although the parties agree that the van driver dropped Stephanie at "the
cemetery," it is not clear from the record how close that was to Stephanie's
home. The bus driver testified at deposition that it was "less than a block
away," but she could not identify the place she left Stephanie when presented
with a map showing both Stephanie's house and the cemetery, claiming she
"really can't read maps." Mrs. H. testified there were "two cemeteries next to
the house and [she was] not sure which one it was." Stephanie testified there
was only one cemetery and it was "not far" from her home, maybe "three
minutes." On the motion, plaintiffs admitted that Stephanie "believes her
home is three minutes from the place where she was dropped off [the
cemetery] by the driver" but denied that was "the actual time it would take to
walk from the cemetery to [Stephanie's] home."


                                                                  A-0413-18T4

                                    11
proximate cause of her alleged sexual assaults, making summary judgment

appropriate.

      Plaintiffs argued in opposition that Stephanie was not a "normal"

seventeen-year-old, but instead was a mentally challenged, vulnerable girl,

easily influenced by those who would take advantage of her. Plaintiffs

contended Stephanie "had the mind of a sixth or seventh grader." They

claimed the school district was aware of Stephanie's limitations, and the driver

knew or should have known the danger that could befall Stephanie by dropping

her any place other than her home, where a family member would be waiting

for her. Plaintiffs stressed that someone was always at home to let Stephanie

in after school, and that she didn't even have keys to her apartment on the day

the bus driver dropped her at the cemetery.

      Stephanie testified at deposition that she didn't have a cell phone, or

carry a purse and didn't have a wallet or any money, even change, on the day

she met Stefon in the park. Plaintiffs argued that sexual assault of vulnerable

teens is hardly uncommon and was certainly foreseeable. They maintained the

injuries to Stephanie were a direct result of the failure of the driver to drop her

at her designated bus stop in front of her home.




                                                                     A-0413-18T4

                                     12
      After hearing argument, the trial court issued a written opinion granti ng

the bus company's motion. The court began its opinion by noting that

"[n]either party discusses [Stephanie's] learning disorder with the detail one

might expect given its importance in this case as it regards . . . notice,

foreseeability, duty, and the underlying allegations of rape." The court

rejected out-of-hand the bus company's assertions that Stephanie's "voluntary

sexual promiscuity," should factor into its decision on summary judgment,

noting "that issue assumes a fact in dispute that would be properly left for the

factfinder."

      After setting out the facts and discussing the controlling case law as to

the imposition of duty, most notably Jerkins v. Anderson, 191 N.J. 285, 289

(2007), where the court held "that schools in New Jersey must exercise a duty

of reasonable care for supervising students' safety at dismissal," the court

determined there was "nothing in the record to show that [Stephanie's] ability

to appreciate risks is the same as that of a young child." The court noted she

"was free to leave the Palisades school grounds at lunchtime with her friends

to go to food serving businesses," and "went to the mall with friends

unsupervised and had their phone numbers." The court concluded "[w]ithout

something in the record demonstrating that her learning disorder diminishes


                                                                     A-0413-18T4

                                     13
her ability to appreciate risks that come from unsupervised interaction with

others, there would be no basis for a fact finder to determine that she is owed a

larger duty than that of other teenagers."

      The court went on to note that "[e]ven looking at cases where adults are

considered to have diminished capacities to appreciate risks," such as Jensen v.

Schooley's Mountain Inn, 216 N.J. Super. 79, 82 (App. Div. 1987), where we

declined to hold a bar liable for the plaintiff's death when he fell from a tree

and drowned after being served alcohol when visibly intoxicated, "the

tortfeasor's duty is still limited by foreseeability." The trial court found that

"[m]uch like how the defendants in Jensen would ordinarily have a duty to

refuse to serve alcohol to someone who is visibly intoxicated, . . . defendants

here might ordinarily have a duty to drop the students off at their homes."

Relying on Jensen, however, the court concluded, "the alleged sexual assaults

endured by plaintiff are fairly characterized as extraordinary consequences"

that cannot be reasonably expected, and thus were outside the scope of the

driver's duty of care.

      The court reasoned that "[w]hile reasonably foreseeable consequences

might include a child getting lost, walking in front of traffic, or go[ing] to a

friend's house, it is an extreme circumstance where a seventeen-year-old would


                                                                     A-0413-18T4

                                     14
be subjected to multiple rapes perpetrated by her peers and older men."

Finding plaintiff's injuries were both "attenuated" and "bizarre," because "a

student's being dropped off by a school bus two blocks away from her house

does not ordinarily result in a series of sexual assaults," the court concluded

those injuries "could not have been reasonably within the apprehension of

defendant," and thus "the crucial element of foreseeability is missing."

      The court also found that "[s]econdarily, foreseeability raises an issue

for proximate cause." While recognizing that questions of proximate cause are

ordinarily for the jury, Perez v. Wyeth Labs. Inc., 161 N.J. 1, 27 (1999), the

court found "[t]his is one of those rare instances where the consequences of

defendants' actions were so highly extraordinary that, as a matter of law, no

reasonable factfinder could consider them to be naturally flowing from

defendants' actions." Critical to the court's reasoning was Stephanie's own

testimony at deposition "that even if the bus driver had dropped her off at

home, she still will have been able to meet Stefon." The court concluded that

although "the added distance may have delayed her by five minutes, it would

not have prevented the sequence of events that led to plaintiff's alleged injury."

      The court finally found that "[e]ven if defendants' action was causally

related to plaintiff's injuries," those injuries "cannot be considered to naturally


                                                                     A-0413-18T4

                                     15
flow from . . . defendants' conduct." Specifically, the court noted plaintiff's

injuries didn't occur "as a result of plaintiff's meeting up with Stefon at the

cemetery where she was dropped off." It stated:

              [a]fter leaving the bus, plaintiff met Stefon and went
              to his home. At that point she was totally safe. From
              there, after the passing of some time, plaintiff and
              Stefon went to the home of Najee . . . . Again, she
              was safe. She then left Najee's home and began to
              walk again and was within walking distance of her
              home had she chosen to go home. However, plaintiff
              chose not [to] go home but to continue walking.

        The trial court concluded no reasonable person could find defendants'

action in not dropping Stephanie at her home caused her injuries. The court

noted

              [t]his was an incredibly long sequence of events that
              separated the alleged injuries from defendants' action
              of dropping [Stephanie] off two blocks away from her
              home at 2:45 in the afternoon. Not only did the
              alleged injuries take place in a location three times
              removed from where she was dropped off, but they
              were also directly caused by third parties whom the
              bus driver was unaware of. One would be hard
              pressed to find that this intricate series of events was
              one that naturally flowed from defendants' action and
              should have been anticipated by the bus driver.

        Plaintiffs' appeal, reprising their arguments to the trial court, and adding

that the court failed to view the facts in the light most favorable to them and in




                                                                      A-0413-18T4

                                      16
determining that no genuine issue of material fact exists as to whether the

defendants' negligence was the proximate cause of Stephanie's injury.

      We, of course, review summary judgment using the same standard that

governs the trial court. Murray v. Plainfield Rescue Squad, 210 N.J. 581, 584

(2012). Our function, like the trial court's, is not "to weigh the evidence and

determine the truth of the matter but to determine whether there is a genuine

issue for trial." Brill, 142 N.J. at 540 (quoting Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 249 (1986)); R. 4:46-2(c). We are not to afford the trial

court's determination that a party is entitled to summary judgment as a matter

of law "special deference," but instead review the question de novo. Cypress

Point Condo. Ass'n v. Adria Towers, L.L.C., 226 N.J. 403, 415 (2016).

      This is not an easy case. The trial court's thoughtful opinion, which we

have quoted at some length, reflects the difficulties presented. As the trial

court correctly acknowledged, the existence and scope of a tort duty are legal

questions. Broach-Butts v. Therapeutic Alts., Inc., 456 N.J. Super. 25, 34

(App. Div. 2018); see also Estate of Narleski, __ N.J. at __ (slip. op at 17)

(noting "[t]he recognition or establishment of a legal duty in tort law is

generally a matter for a court to decide" (quoting Acuna v. Turkish, 192 N.J.
399, 413 (2007))). The Supreme Court has instructed that in determining


                                                                    A-0413-18T4

                                    17
whether a duty exists, "the court must first consider the foreseeability of harm

to a potential plaintiff . . . and then analyze whether accepted fairness and

policy considerations support the imposition of a duty." Jerkins, 191 N.J. at

294 (citations omitted).

      The Court has explained that "[f]oreseeability as a determinant of a

business owner's duty of care to its customers is to be distinguished from

foreseeability as a determinant of whether a breach of duty is a proximate

cause of an ultimate injury." Clohesy v. Food Circus Supermarkets, 149 N.J.
496, 502-03 (1997). "Simply put, the distinction is between foreseeability as it

impacts on duty determination and foreseeability as it is sometimes applied to

proximate cause — a critical distinction too often (because too easily)

overlooked." Hill v. Yaskin, 75 N.J. 139, 143 (1977). As the Court instructed

in Hill, "[t]he risk reasonably to be perceived defines the duty to be obeyed; it

is the risk reasonably within the range of apprehension, of injury to another

person, that is taken into account in determining the existence of the duty to

exercise care." 6 Id. at 144 (citation omitted). "The broad test of negligence is


6
  In Hill, the plaintiff, a police officer injured in a collision with a thief
driving a stolen car, sued the parking lot from where the car was stolen and the
car's owner, alleging the lot's practice of leaving the ignition key inside the
unlocked car in a high crime area in Camden when it closed at 5:00 p.m., and


                                                                    A-0413-18T4

                                    18
(continued)
the owner's failure to retrieve her car during operating hours was negligent and
resulted in his injuries. 75 N.J. at 140-41. The trial court granted summary
judgment to both defendants, and we affirmed. Id. at 140. We reasoned "that
the lot operator had the right to conduct its business during certain hours and
that neither the 5:00 P.M. closing time nor the arrangement to leave the keys to
accommodate late customers could be 'considered in the context of a breach of
duty to a third party stranger injured by the intervening act of a felon.'" Id. at
142 (quoting our opinion at 138 N.J. Super. 264, 269 (App. Div. 1976)). As to
the owner, we found the owner of a stolen car "is not liable for the
consequences of the negligent acts of a thief merely because he parked his car
with the key therein." Ibid. (quoting 138 N.J. Super. at 268). The Supreme
Court reversed, having "no hesitancy in concluding that summary judgment
should not have been entered in favor of either defendant." Id. at 145.

       The Court found the lot's location in a high crime area and its history of
vandalism made clear "the unreasonably enhanced hazards attendant upon the
defendant lot's method of operation," resulting in a duty "to protect users of the
highways from the action of a thief who uses the keys left in the vehicle to
mobilize it and then to operate it in a negligent fashion, resulting in plaintiff's
injuries." Id. at 146. The Court found nothing in the summary judgment
record to suggest the likelihood of theft and the officer's subsequent injuries
was any less foreseeable by the owner than the operator of the parking lot. Id.
at 147. It found

            nothing unfair in requiring defendants to go to trial on
            . . . whether they should have foreseen that the
            leaving of Yaskin's automobile unattended under the
            circumstances . . . unreasonably increased the hazard
            of its theft and subsequent mishandling — particularly
            where that hazard could have so easily been
            substantially reduced, if not entirely eliminated, by
            resort to the extra set of keys, a minimal burden at
            worst.

            [Id. at 148.]


                                                                    A-0413-18T4

                                     19
what a reasonably prudent person would foresee and would do in the light of

this foresight under the circumstances." Ibid.

      Foreseeability as it relates to proximate cause, "on the other hand, relates

to 'the question of whether the specific act or omission of the defendant was

such that the ultimate injury to the plaintiff' reasonably flowed from

defendant's breach of duty." Clohesy, 149 N.J. at 503 (quoting Hill, 75 N.J. at

143). In other words, "[f]oreseeability in the proximate cause context relates

to remoteness rather than the existence of a duty." Ibid.

      We have no hesitation in determining the bus company owed a duty of

reasonable care to Stephanie and her mother to deliver Stephanie safely home

from school.7 We cannot imagine how it could be otherwise. As the Court has

observed, "parents entrust their children to the care of schools, and '[e]ducators

have "[n]o greater obligation . . . than to protect the children in their charge

from foreseeable dangers, whether those dangers arise from the careless acts or


7
  We held in Jackson v. Hankinson "that the rule of care such as a reasonable
person of ordinary prudence would exercise under the circumstances is equal
to the demands of justice in a school bus case, particularly if the trial court
points out that the amount of care called for under that standard may be higher
than ordinarily if the particular circumstances present special hazards." 94
N.J. Super. 505, 512 (App. Div. 1967) (citing Ambrose v. Cyphers, 29 N.J.
138, 144 (1959); Hunter v. Boyd, 28 S.E.2d 412, 414 (S.C. 1943)), aff'd, 51
N.J. 230, 233 (1968).


                                                                     A-0413-18T4

                                     20
intentional transgressions of others."'" Jerkins, 191 N.J. at 296 (quoting L.W.

v. Toms River Reg'l Schs. Bd. of Educ., 189 N.J. 381, 406 (2007)).

      The Supreme Court has plainly held that "school authorities are

obligated to take reasonable precautions for [the] safety and well-being" of

school children, and "[w]here . . . they have provided transportation to and

from school in a school bus (R.S. 18:14-8) [now N.J.S.A. 18A:39-1] their

obligation continues during the course of the transportation." Jackson v.

Hankinson, 51 N.J. 230, 235 (1968). Transportation services were a part of

Stephanie's IEP, and defendant district contracted with defendant Sussex

Regional, which in turn contracted with defendant bus company to transport

Stephanie from her home in Orange to Palisades Academy in Paramus and

back. There is no question but that those defendants had a duty to "take

reasonable precautions for [Stephanie's] safety and well-being" in providing

that transport.8 Ibid.




8
  Counsel for the bus company conceded at oral argument that the bus
company had a duty to see Stephanie safely home, although he characterized it
as arising out of contract, not tort.



                                                                  A-0413-18T4

                                    21
      The difficult question on this record is not the existence of the duty but

its scope.9 Specifically, whether unwanted sexual contact, by young men from

whom she willingly accepted a ride, was a risk reasonably within the range of

apprehension of injury Stephanie might suffer from being dropped off

unsupervised somewhere other than her home. The trial judge decided the

answer to that question was no. Relying on our opinion in Jensen that "legal

responsibility for the consequences of an act cannot be imposed without limit,"
216 N.J. Super. at 82, the judge characterized what happened to Stephanie as

"bizarre," and "attenuated," and thus not reasonably foreseeable by defendants.


9
  In that regard, the issue in this case is similar to the one presented in Jensen,
216 N.J. Super. at 82, where we recognized that bar owners have a duty of
reasonable care not to serve intoxicated patrons, yet still held that the
plaintiff's death by drowning after falling from a tree could not "reasonably be
expected to follow from serving alcohol to one who is visibly intoxicated" and
thus found no duty. Stated differently, protecting visibly intoxicated patrons
from climbing trees and drowning was beyond the scope of the duty the bar
owed to its patron. That a visibly intoxicated patron would leave the bar,
climb a tree and drown was simply not a risk reasonably within the range of
apprehension of injury that could befall the patron. Defendants clearly owed a
duty to Stephanie and her mother to transport Stephanie safely home from
school, just as the bar owed a duty in Jensen not to serve visibly intoxicated
patrons. The issue, as in Jensen, is the scope of that duty, that is, whether
protecting Stephanie from sexual assault by young men she encountered after
being dropped off unsupervised blocks from the designated spot outside her
door, was within or outside the scope of the duty the bus company owed
Stephanie and her mother.



                                                                    A-0413-18T4

                                     22
We conclude the answer to the question, and thus the scope of the duty in this

case, that is, "foreseeability as a 'duty' determinant," Hill, 75 N.J. at 144, is

impacted by the extent of Stephanie's disability, 10 and that the trial court erred

in resolving that question on disputed facts.

      Specifically, the trial court found the risk of harm to Stephanie, a

seventeen-year-old girl, "was much less than that facing [the] nine-year-old

student" in Jerkins. We think it more accurate to say the risks were different.

The risks here were not "a child getting lost" or "walking in front of traffic" as

could occur to a nine-year-old unsupervised at school dismissal. The alleged

harm to this special needs seventeen-year-old, dropped off somewhere other

than her home, was sexual assault — because, left alone and unsupervised, she

allegedly failed to appreciate the risk of getting in a car with three young men,


10
   A different example may better illustrate the point. Consider that a bus
driver is transporting Alzheimer's patients home from a senior citizen's daycare
program, one of whom the driver drops a few blocks distant from the
designated spot outside her home where a family member would be waiting.
While the patient might be physically capable of traversing the distance, it is
easy to foresee the risks the patient's Alzheimer's poses to her doing so safely.
Because a defendant's duty is measured by the scope of the risk of dangerous
consequences to the plaintiff, and because probable harm to the Alzheimer's
patient is likely enough that a reasonably prudent driver ought to take it into
account, the risk of harm dictates that the driver take steps to avoid it by
dropping the patient at the designated location. Failure to do so creates or
increases the risk of hazard.


                                                                      A-0413-18T4

                                      23
none of whom she actually knew, who found her walking aimlessly and asked

if she wanted to get in their car and go with them.

      So, the question of scope of duty on this record, was whether it was

reasonable for the van driver to have realized that leaving Stephanie, alone and

unsupervised, somewhere other than at her home could well result in her

meeting up with young men who would take advantage of her limited

intellectual functioning and acquiescent nature to engage her in unconsented

sexual contact.

      The trial court wrote in its opinion that plaintiffs argued that Stephanie

"should be owed the same duty as that owed to a young child because she has

special needs." It then found "nothing in the record to show her ability to

appreciate risks is the same as that of a young child." But plaintiffs didn't

argue that Stephanie had the mind of a "young child." That was defendants'

"straw man" characterization of plaintiffs' argument. Plaintiffs actually argued

that Stephanie was not "a normal seventeen-year-old," and "had the mind of a

sixth or seventh grader," that is, a twelve- or thirteen-year-old adolescent.

After noting that Stephanie was free to leave school grounds at lunch and

"went to the mall with friends unsupervised," the court concluded that

"[w]ithout something in the record demonstrating that [Stephanie's] lea rning


                                                                    A-0413-18T4

                                    24
disorder diminishes her ability to appreciate risk that come from unsupervised

interaction with others, there would be no basis for a fact finder to determine

that she is owed a larger duty than that of other teenagers."

      The extent of Stephanie's disability and the degree to which she was

permitted out unsupervised, however, were hotly contested on the motion.

Although we certainly agree with the trial court that "[n]either party

discusse[d] [Stephanie's] learning disorder with the detail one might expect

given its importance in this case as it regards . . . notice, foreseeability, duty,

and the underlying allegations of rape," we cannot agree there was nothing in

the record that Stephanie had a "diminishe[d] . . . ability to appreciate risks

that come from unsupervised interaction with others."

      Plaintiffs asserted several facts that spoke to Stephanie's diminished

capacity in that regard; among them: the defendant school district's special

education re-evaluation and social assessment of Stephanie the month before

these events that found she continued to be eligible for special education due

to a learning disability and social and communication deficits; Stephanie's low

scores in general adaptive functioning, communication and socialization skills;

the reports that she "only at times demonstrated socially acceptable behaviors"

and was "easily influenced and followed the examples of others without


                                                                      A-0413-18T4

                                      25
thinking"; and the concern Mrs. H. expressed to district officials before these

events that Stephanie "would get hurt because she was very trusting, lacked the

ability to express her feelings, and could be taken advantage of."

      In addition, plaintiffs insisted that someone walked Stephanie downstairs

to the bus in the morning or watched her from the windows, and that a family

member was there every afternoon when she got off the bus because she

required that degree of supervision. Defendants disputed that Stephanie was

supervised that closely or that she required that level of supervision. While

plaintiffs admitted that Stephanie was permitted to go off campus at lunch,

they pointed to facts establishing it was done under close supervision, that is

only on occasion when permitted by teachers for good behavior, and then only

for the limited lunch period.

      We agree with plaintiffs that the sexual exploitation of developmentally

disabled girls by their peers happens, unfortunately, too regularly to be beyond

the risks "reasonably within the range of apprehension," Hill, 75 N.J. at 144, of

those responsible for their care. See, e.g., L.E. v. Plainfield Public School

District, 456 N.J. Super 336, 348 (App. Div. 2018) (collecting cases) (high

school freshman girl sexually assaulted by two classmates during school day),

certif. denied, 236 N.J. 627 (2019); State v. Scherzer, 301 N.J. Super. 363, 393


                                                                     A-0413-18T4

                                    26
(App. Div. 1997) (seventeen-year-old sexually assaulted by peers she had

"known…since grade school"); In re L.Q., 227 N.J. Super 41, 43-44 (App.

Div. 1988) (fifteen-year old victim of sexual abuse by teacher). We have

specifically held, albeit after the trial court's decision in this case, "that school

personnel's supervisory responsibilities may extend to the prevention of

unwanted sexual encounters between students," and that "[a] jury could

reasonably find that the risk of sexual misbehavior among high school

teenagers was foreseeable." L.E., 456 N.J. Super. at 348, 350.

      To be clear, however, we do not hold that the "probable harm to one in

the position of this injured plaintiff," an allegedly developmentally disabled

seventeen-year-old dropped off unsupervised at a location other than her home,

"should reasonably have been anticipated from defendant's conduct." See Hill,
75 N.J. at 143. There is too little that is undisputed in this record about

Stephanie's condition to allow the court to have determined, as a matter of law,

the scope of the duty owed to her, and specifically, whether her sexual assault

was a risk reasonably within the range of apprehension of injury she might

suffer from being dropped off at the cemetery, blocks from the designated bus

stop directly outside her door.




                                                                       A-0413-18T4

                                      27
      While it will, of course, ultimately be plaintiffs' obligation to establish

the scope of the duty, along with its breach, proximate cause and damages,

Polzo v. County of Essex, 196 N.J. 569, 584 (2008), defendants attempted on

this motion to establish Stephanie's injuries were beyond the scope of any duty

they owed. They did so, however, not by accepting the facts alleged by

plaintiffs about Stephanie's condition, but by arguing that Stephanie's

"voluntary sexual promiscuity" was something "no rational mind could have

foreseen," and that plaintiffs' argument to the contrary "is based on the false

premise that plaintiff was a three-year-old rather than a seventeen-year-old

who was clearly in control of where she went and with whom." Examined in

this light, it is obvious that defendants' argument on foreseeability — that

"[m]ost seventeen-year-old students do not voluntarily have consensual sex

with one person in the presence of other males and then stay with a group of

males after the alleged rape" — proves too much. The critical issue is that the

parties disputed whether and to what extent Stephanie was a "normal"

seventeen-year-old and whether she had a "diminishe[d] . . . ability to

appreciate risks that come from unsupervised interaction with others."

      We are satisfied plaintiffs could point to enough facts in the record to

put the extent of Stephanie's disability in issue on the motion. Because the


                                                                     A-0413-18T4

                                     28
scope of the duty defendants owed to Stephanie could not be established on the

motion, because the parties disputed facts material to its determination, any

discussion of whether breach of the duty was a proximate cause of Stephanie's

injuries was premature. One cannot judge remoteness until the scope of the

duty is clear.11 See Hill, 75 N.J. at 147 ("Once we acknowledge conceptually

the existence of a duty predicated on foreseeability of an increased hazard of

theft and subsequent mishandling of an automobile, it should then become the

jury's task to determine whether . . . that duty was violated by defendant

Yaskin and her conduct . . . a substantial causative factor in the plaintiff's

injury."). Accordingly, the court was not free to decide, at this juncture, as a

matter of law, that the sexual assaults Stephanie suffered were "so highly

extraordinary a result" of dropping Stephanie unsupervised at a place other

than her home that the bus company could not be liable for those injuries. See


11
   Here, for example, without knowing the scope of the duty owed to
Stephanie based, in part, on the extent of her disability, one cannot know
whether the trial court was correct to posit that she was "safe" at Stefon's
house, a boy she claimed never to have conversed with before and one who
denied knowing her to Mrs. H. If Stephanie's disability was such that she
should not have been left unsupervised with peers, for instance, a jury might
determine that Stephanie never got to a "safe" place after the van driver left
her alone at the cemetery, and that her sexual assault at Presley's house
"reasonably flowed from defendant's breach of duty." Clohesy, 149 N.J. at
503.


                                                                     A-0413-18T4

                                     29
Caputzal v. Lindsay Co., 48 N.J. 69, 79 (1966); Broach-Butts, 456 N.J. Super.

at 41.

         Because the scope of the duty owed to Stephanie is impacted by the

extent of her disability, and the facts necessary to that determination were

vigorously contested, summary judgment was inappropriate on this record. On

remand, the judge will have to decide, either on an undisputed factual record

on a renewed motion, or after hearing evidence at trial, whether the bus dri ver

had a duty, which a jury might determine from the evidence was breached, to

take steps to protect Stephanie from unsupervised contact with peers who

would take advantage of her limited intellectual functioning and acquiescent

nature to engage her in unconsented sexual contact. See Estate of Narleski, __

N.J. at __ (slip op. at 32) (discussing four factors underpinning a determination

of duty: "the relationship of the parties, the nature of the attendant risk, the

opportunity and ability to exercise care, and the public interest in the proposed

solution" (quoting Hopkins v. Fox & Lazo Realtors, 132 N.J. 426, 439

(1993))).




                                                                     A-0413-18T4

                                     30
      Once the court determines the scope of the duty, that is, whether the

driver's duty to convey Stephanie safely home 12 encompassed an obligation to

take steps to protect her from unsupervised contact with peers who would draw

her into unconsented sexual contact, L.E., 456 N.J. Super. at 348, it will then

be for the jury to determine whether the bus driver's leaving Stephanie at the

cemetery instead of at her door breached that duty by creating or increasing the

hazard to her.13

      If the jury finds the bus driver breached her duty to Stephanie, plaintiffs

will still have to convince the jury that leaving Stephanie at the cemetery was a

substantial causative factor in her injuries, and that Stephanie's decision to

12
   Plaintiffs maintain "[s]chool districts designate particular bus stops," here
plaintiffs' exact address in accordance with her Special Education
Transportation Form, "for the safety of students," in part by providing parents
notice of where the child will be dropped off. They do not argue that the
driver's obligation to see Stephanie "safely home" included any duty to ensure
she got safely inside. Plaintiffs acknowledge that once the driver drops the
student at the designated spot, "it becomes the guardian's responsibility to
ensure the student's safety." Plaintiffs' argument is simply that it is the driver's
"duty to protect students until a student's parent has the ability to reassume
control over the student's protection" when the child is dropped at the
designated stop, here, outside her home.
13
   Although proximate cause is ordinarily a jury question, Perez, 161 N.J. at
27, we do not preclude the judge deciding that no reasonable jury could find
plaintiff's injuries were proximately caused by the bus driver's acts, Vega by
Muniz v. Piedilato, 154 N.J. 496, 509 (1998), after the scope of the duty is
established.


                                                                     A-0413-18T4

                                     31
walk to Montclair instead of home after leaving Najee's house and getting in

the car with Abdul and others were not "intervening cause[s] that broke the

chain of causation linking defendants' conduct to plaintiff's injury." Cowan v.

Doering, 111 N.J. 451, 460 (1988) (discussing proximate and intervening

causes where the plaintiff is mentally disabled and "not capable of adhering to

a reasonable person's standard of self-care"). Of course, the extent of

Stephanie's disability is likely to inform any determination of proximate cause,

as well as any finding of comparative negligence on her part. See Berberian v.

Lynn, 179 N.J. 290, 297-98 (2004) (noting Cowen's capacity-based standard

for mentally-disabled plaintiffs is congruent with the Court's recognition "that

a child's conduct should be measured in light of his or her capacity to exercise

care under all attendant circumstances").

      We reverse the entry of summary judgment to defendants, other than

Palisades, and remand for further proceedings not inconsistent with this

opinion. We do not retain jurisdiction.

      Reversed and remanded.




                                                                  A-0413-18T4

                                    32